Citation Nr: 0207875	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a brain aneurysm.

2.  Entitlement to service connection, including secondary 
service connection, for left knee, bilateral shoulder, and 
spine disabilities.

3.  Entitlement to an increase in a 20 percent rating for a 
right knee disability.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1998, March 1999, and August 1999 RO 
decisions which collectively denied service connection for a 
brain aneurysm; denied service connection, including 
secondary service connection, for left knee, bilateral 
shoulder, and spine disabilities; denied an increase in a 20 
percent rating for a right knee disability; and denied an 
increased (compensable) rating for residuals of a fracture of 
the right fifth metacarpal.  An RO hearing was held in May 
2000, and a Board videoconference hearing was held in October 
2001.


FINDINGS OF FACT

1.  A brain aneurysm developed many years after service and 
was not caused by any incident of service.

2.  Left knee, bilateral shoulder, and spine disabilities 
began many years after service, were not caused by any 
incident of service, and were not caused or worsened by a 
service-connected right knee disability.

3.  The veteran's service-connected right knee disability 
(including synovitis and arthritis) is manifested by 
limitation of motion which is no worse than 0 degrees 
extension and 40 degrees of flexion; there is no recurrent 
subluxation or lateral instability of this knee.

4.  The veteran service-connected residuals of a fracture of 
the right 5th metacarpal are manifested by some limitation of 
motion of the digit but no ankylosis of the digit.


CONCLUSIONS OF LAW

1.  A brain aneurysm was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Left knee, bilateral shoulder, and spine disabilities 
were not incurred in or aggravated by service, and they are 
not proximately due to or the result of a service-connected 
right knee condition.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2001).

3.  A right knee disability is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5020, 5257, 5260, 5261 
(2001).

4.  Residuals of a fracture of the right 5th metacarpal are 
noncompensable.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5227 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the United States Air 
Force from October 1947 to October 1951.  Service medical 
records show that he injured his right knee while boxing, and 
he had synovitis of the joint.  Again while boxing, he 
fractured his right 5th metacarpal.

A brain aneurysm, left knee disorder, shoulder disorder, and 
spine disorder are not shown in the service medical records 
or in medical records for many years after service.

In January 1964, the RO granted service connection and a 0 
percent raing for synovitis of the right knee.  

The claims folder includes records of treatment from July 
1983 which note a 4-year history of cluster headaches and 
from September 1985 which note a history of cluster headaches 
that had been present off and on for the past 6 years.  The 
impression was tension headaches.  

The veteran was seen in March 1988 for an injury to his right 
hand which had just occurred at work.  X-rays revealed a 
cortical irregularity of the head of the 5th metacarpal, 
which was probably from his previous fracture, as well as an 
acute fracture of the proximal portion of the 5th metacarpal 
with medial displacement of the fracture fragment.  He was 
treated for the new fracture of the right 5th metacarpal.

At a VA examination in January 1992, the diagnoses were right 
knee sprain and fracture of the right 5th metacarpal.  He 
underwent a VA neurological examination in January 1992 
because of complaints of headaches.  He complained of 
frequent severe throbbing headaches ever since active service 
that were usually localized over the left side of the head 
and behind the left eye; the headaches had been recurring 
frequently for periods of 2 to 3 months, and when severe, 
they were accompanied by nausea and vomiting.  He reported 
that approximately one year earlier, he was hospitalized at a 
private medical facility for a cerebrovascular accident with 
left hemiparesis.  The examiner found a history compatible 
with cluster headache and cerebrovascular accident that 
occurred the previous year with no residuals.

The RO issued a rating decision in June 199 in which it 
increased the evaluation for the right knee disability 
(described as synovitis with degenerative changes) to 10 
percent.  In that rating, the RO also granted service 
connection and a 0 percent rating for residuals of a fracture 
of the right 5th metacarpal.  

VA treatment records from the early 1990s show treatment for 
various conditions, including right knee degenerative 
osteoarthritis.

Medical records in December 1993 note the veteran was 
attacked and hit with a cane on the left knee, resulting in 
effusion.  The impression was blunt trauma to the left knee.  
On X-ray, it was also noted that there was degenerative 
disease, but there was no fracture.  The X-ray of the right 
knee revealed severe degenerative joint disease of the right 
knee.  

January 1994 examination of the right knee showed 
degenerative joint disease.  The veteran was examined by the 
VA in March 1994.  He complained of right knee pain for the 
past 5 years, as well as left knee pain for the past 3 
months.  X-ray of the right knee revealed only minimal 
degenerative joint disease.  

In March 1994, the RO increased the evaluation for the 
service-connected right knee disability to 20 percent. 

The veteran sought treatment in August 1994 for swelling of 
the left knee that had been present for one week; the 
impression was synovitis.

Medical records note the veteran was hit in the head in July 
1995 with an unknown object.  X-rays of his cervical spine 
were taken and he was found to have mild degenerative changes 
of the cervical spine with no evidence of acute fracture or 
dislocation.  A CT scan of the head revealed only soft tissue 
edema (soft tissue swelling overlying the left frontoparietal 
region) along with mild generalized brain atrophy; the 
impression was a scalp laceration.  Records have also been 
received from May 1996 regarding treatment for trauma to the 
head from a pistol butt during an altercation.  The CT scan 
of the head revealed no acute bleeding; however, mild atrophy 
was seen involving slightly enlarged ventricles, and there 
was soft tissue swelling in the left frontal-temporal 
regions.  The CT scan was deemed to be negative, and after 
treatment, he was released.

A May 1997 electromyography study was abnormal and suggestive 
of cervical radiculopathy bilaterally with involvement of 
multiple levels on the right at C5-C8 and on the left at the 
C7, C8 level. 

According to a May 1997 VA treatment record, the veteran 
reported experiencing chronic bilateral knee pain for 40 
years with worsening over the past 3 to 4 years.  There was 
minimal degenerative joint disease on the right and severe 
degenerative joint disease on the left.  Later that month, 
there was minimal degenerative joint disease in the left knee 
and no edema, warmth, crepitus, or redness in the right knee; 
there was full range of motion.  In July 1997, he described 
right knee pain osteoarthritis that was controlled with 
occasional right knee discomfort.  In September 1997, there 
were complaints of knee pain even with rest.  Later VA 
records also show that he was treated for L2-L3 spinal 
stenosis with decreased strength of the left leg.  The severe 
low back pain that was associated with the lumbar stenosis 
had become worse in the past 2 years.  He indicated in 
connection with November 1997 VA treatment that he had been 
having chronic low back pain for the previous 5 years.  

After findings of severe lumbar stenosis with grade II 
spondylolisthesis, the veteran underwent a lumbar laminectomy 
from L3 to L5 with spinal fusion in May 1998.  During the 
hospital admission for the low back surgery, he underwent 
diagnostic studies which also showed carotid stenosis with a 
small aneurysm.  On follow-up in June 1998 for status post 
lumbar laminectomy, he reported back pain and weakness in 
both legs.  

The veteran underwent a VA examination in June 1998.  He 
complained of constant pain and weakness in his right knee, 
with swelling and giving way.  He said the pain was 
precipitated by walking, and nothing alleviated the pain.  He 
also complained of occasional pain in his right hand with 
movement.  On examination, range of motion of the right knee 
was from 0 to 100 degrees.  He had genu varus, but all other 
tests and signs (varus, valgus stress, anterior drawer, 
posterior drawer, Lachman, McMurray) were negative.  There 
was joint line tenderness and crepitus.  As for the right 
hand 5th metacarpal, he had tenderness to palpation.  The 
examiner also examined bilateral shoulder motion.  The 
diagnoses were degenerative joint disease of the right knee 
with chondromalacia of the patellar, rotator cuff tear 
bilaterally, and acromioclavicular degenerative joint 
disease.  
 
In VA treatment records from July 1998, there is a reference 
to the veteran's having had a small incidental aneurysm.  On 
an August 1998 VA psychosocial assessment, the veteran 
reported a 20-year history of cluster headaches.  Recent 
treatment records also reflect ongoing complaints of shoulder 
pain, right upper extremity difficulties, and neck pain 
arising from cervical spine radiculopathy, such as on records 
from October and November 1998.  He reported giving out of 
his left knee in April 1999, and there was left knee effusion 
with bilateral quadriceps atrophy; the diagnosis was knee 
degenerative joint disease.  In May 1999, there was 
limitation of motion crepitation, swelling, and tenderness in 
both knees.  There also was decreased range of motion in both 
shoulders along with crepitation.  The assessments were 
degenerative joint disease in both knees, bilateral rotator 
cuff tendinitis, and cervical radiculopathy.

In March 2000, the veteran complained of constant pain in 
numerous joints.  He stated that he had been having left knee 
pain since 1995 and neck pain since 1996.  His right knee 
pain had worsened after spinal surgery performed in 1998.  
The pain was throbbing and constant.  The assessments were 
lumbar spinal stenosis status post surgery that had improved 
but that was not back to normal, and he had chronic right and 
left knee pain with mild degenerative joint disease on X-
rays.  He also had bilateral rotator cuff tendinitis, with 
limited range of motion of both shoulders.  There also was a 
notation that he had had a small 4 millimeter aneurysm in the 
tracerebral arteries, although it was unclear which vessel 
was involved from the report.

The veteran testified at an RO hearing in May 2000.  He 
alleged that the VA had informed him either in the 1960s or 
1970s that he would be awarded service connection for 
synovitis for every joint in his body, not just for his right 
knee.  He said that his right knee was swollen and that his 
muscles were being affected.  He reported that the right knee 
gave way and that he would fall.  He also stated that he took 
several pain medications, that he was unable to drive, and 
that he had to rest after walking for four blocks.  With 
regard to the right fifth metacarpal, he said he had recently 
experienced pain and swelling with the appearance of a little 
knot.  He said the main problem with this disability was the 
constant pain, which affected his penmanship.  He also said 
he dropped things and reported not having the strength or 
mobility that he used to.  He also reported diminished grip.  
Further, he indicated that he had started having left knee, 
left shoulder, and spinal problems in the 1960s or early 
1970s.  He claimed he was told by a VA clinician that the 
left knee, shoulder, and spine problems were all secondarily 
related to his service-connected right knee disability.  He 
also indicated that the aneurysm was found in 1998 while he 
was undergoing a separate surgical procedure; he felt that 
the aneurysm was related to active service because he had 
started having headaches after leaving active duty.

In July 2000, the veteran underwent a VA joints examination.  
At that time, he complained of constant pain, stiffness, 
swelling, heat, fatigability, and lack of endurance of the 
right knee.  Pain worsened on exercise.  He used a cane.  He 
denied having episodes of dislocation or recurrent 
subluxation.  There were no constitutional symptoms of 
inflammatory arthritis.  On examination of the right knee, 
there was pain with decreased range of motion at 40 degrees 
of flexion.  There was no evidence of edema, effusion, 
instability, weakness, tenderness otherwise, redness, heat, 
abnormal movement, or guarding of movement.  There was no 
ankylosis or evidence of inflammatory arthritis.  There were 
degenerative changes of the right knee.  There was right knee 
effusion.  The diagnosis was degenerative joint disease of 
the right knee with effusion and functional loss due to pain, 
but no detectable instability.

In August 2000, the veteran reported right knee pain.  
Neurological examination was normal, but the right knee was 
swollen with effusion.  Later in August 2000, he also 
complained of right knee pain of several weeks duration along 
with some swelling, effusion, warmth, difficulty bearing 
weight, and limitation in movement.  On examination, the 
right knee was tender to palpation of the medial aspect, but 
there was no increased warmth.  There was some crepitus, but 
no erythema or decreased passive range of motion.  August and 
September 2000 treatment records also discuss treatment of 
recurrent left shoulder pain and of recent left shoulder 
pain.  

The veteran testified at a Board videoconference hearing in 
October 2001.  He said that his right knee had swelling and 
pain, and he had difficulty with prolonged standing and using 
stairs.  He said that his right little finger disability 
prevented him from having normal movement and from closing 
his hand, and that it caused pain when he used it too much.  
He stated that he was right-handed and he would drop things 
and could not write like he used to.  With respect to a brain 
aneurysm, he stated that he developed headaches within one 
year after his separation from active duty and believed this 
represented a brain aneurysm.  He maintained that his left 
knee, bilateral shoulder, and spine problems were due to his 
service-connected right knee contition.

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statements of the case, and the supplemental statements 
of the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims.  Pertinent medical 
records have been obtained, and VA examinations have been 
provided where warranted.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied 
in this case.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) 
(Veterans Claims Assistance Act of 2000 (VCAA)) ; 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159). 

A.  Service connection claims

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases (including brain thrombosis or hemorrhage, 
arthritis, etc.) which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found where a service-connected 
disability has aggravated a non-service-connected disability, 
but in such a case the veteran may be compensated only for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

1.  Brain aneurysm

The veteran contends that he had headaches during his 1947-
1951 active duty or within the year following such service, 
and that this represented the presence of a brain aneurysm.  
However, as a layman, the veteran has no competence to give a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The medical evidence shows no brain aneurysm during the 
veteran's active duty, within the presumptive year after 
service, or for decades later.  The first findings of the 
condition was in the 1990s, and there is no competent medical 
evidence to link it to service.  A VA medical opinion on the 
question of a service nexus is not warranted since there are 
no proven predicate facts which would permit a doctor to 
render an informed opinion on the matter.

The weight of the credible evidence establishes that a brain 
aneurysm developed many years after service and was not 
caused by any incident of service.  The condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim for service connection for 
a brain aneurysm.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

2.  Left knee, bilateral shoulder, and spine disabilities

There is no evidence that left knee, shoulder, or spine 
disorders were present in service or for many years later, 
nor is there competent medical evidence to link such 
conditions to service.  There is no basis for direct service 
connection for these conditions.

The veteran primarily argues secondary service connection for 
these conditions, asserting that they were caused by his 
service-connected right knee disability.  However, as a 
layman, he has no competence to provide a medical opinion on 
causation.  Espiritu, supra.  The actual medical records show 
that arthritis or other problems of the left knee, shoulders, 
and spine (including lumbar and cervical spine areas) began 
many years after service, independently of the service-
connected right knee disability.  The medical evidence does 
not suggest that the service-connected right knee disability 
resulted in chronic worsening (aggravation) of disorders of 
the left knee, shoulders, and spine.  The weight of the 
credible evidence establishes there is no relationship 
between the service-connected right knee disability and the 
problems with the left knee, shoulders, and spine.  Thus 
secondary service connection is not in order.

The preponderance of the evidence is against the claim for 
service connection for left knee, bilateral shoulder, and 
spine disorders.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

B.  Increased rating claims

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Right knee

The veteran's right knee disability, including synovitis and 
arthritis (degenerative joint disease), is currently 
evaluated as 20 percent disabling.

Synovitis is rated based on limitation of motion, as with 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic  Code 
5020.

Arthritis established by X-ray findings is rated based on 
limitation of motion of the affected joint.  38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis).

Limitation of flexion of the leg is rated 10 percent when 
limited to 45 degrees, 20 percent rating when limited to 30 
degrees, and 30 percent when limited to 15 degrees.  
38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of the leg is rated 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.

On the most recent VA examination in 2000, right knee flexion 
was limited by pain at 40 degrees.  Other recent findings 
show right knee flexion better than this, as well as full 
extension of this knee.  The reported ranges of motion of the 
right knee support no more than a 20 percent rating under 
Code 5260, even when the effects of pain on motion are 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257.  When the requirements of a compensable rating of 
a diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  The veteran complains that his 
right knee is unstable.  Yet the recent medical records show 
no objective findings of recurrent subluxation or lateral 
instability of the right knee.  The right knee was found to 
be stable at both the 1998 and 2000 VA examinations.  Thus a 
compensable rating under Code 5257 is not warranted for the 
right knee.

Dual rating may be assigned for arthritis with limitation of 
motion of a knee (Codes 5003 and 5010) and for instability of 
a knee (Code 5257).  VAOPGCPREC 9-98 and 23-97.  However, 
while the veteran has compensable limitation of motion of his 
right knee, he does not have compensable instability of that 
knee, and thus dual ratings are not warranted in this case.

The preponderance of the evidence is against the claim for an 
increased rating for the right knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

2.  Right 5th Metacarpal

The veteran's service-connected residuals of a right 5th 
metacarpal (little finger) fracture are currently evaluated 
as 0 percent disabling. 

Ankylosis of the little finger is to be rated 0 percent.  
38 C.F.R. § 4,71a, Code 5227.  

The veteran broke his right 5th metacarpal during his 1947-
1951 service, although the injury healed.  More recently, in 
1988, he again fractured the right 5th metacarpal in a work 
accident.  He claims a number of problems with his right 
hand, but clearly such are not due to the remote healed 
service fracture of the little finger.  Recent medical 
evidence shows some limitation of motion and tenderness of 
the right little finger.  Even assuming such is associated 
with the service injury to the right little finger, a 
compensable rating would not be warranted.  The right little 
finger is not ankylosed (fixed in one position), and even if 
it were such would be rated 0 percent under Code 5227.

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of a right 5th metacarpal 
fracture.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.









ORDER

Service connection for a brain aneurysm is denied.

Service connection, including secondary service connection, 
for left knee, bilateral shoulder, and spine disabilities is 
denied.

An increased rating for a right knee disability is denied.

An increased rating for residuals of a fracture of the right 
5th metacarpal is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

